In the Supreme Court of Georgia



                                   Decided: May 17, 2021


                S21A0070. BONNER v. THE STATE.


      BETHEL, Justice.

      Lernard Bonner 1 appeals his conviction for felony murder in

connection with the shooting death of Lekeshia Moses. 2 Bonner

contends that the evidence was insufficient to support his conviction

and that the trial court erred by failing to charge the jury on

accident. We affirm.


      1  Although Bonner’s name appears as “Leonard Bonner” on the Notice of
Appeal, this appears to be a misspelling, as both the indictment and Bonner’s
brief refer to him as “Lernard Bonner.”
       2 The crimes occurred on July 1, 2016. In November 2017, a Muscogee

County grand jury indicted Bonner for malice murder, felony murder, and
aggravated assault. At a jury trial in April 2018, Bonner was found guilty of
involuntary manslaughter as a lesser offense of malice murder, felony murder,
and aggravated assault. The trial court sentenced Bonner to life in prison for
felony murder. The trial court vacated the involuntary manslaughter count
and merged the aggravated assault count with the felony murder count. On
May 4, 2018, Bonner filed a motion for new trial, which he amended through
new counsel on January 15, 2020. The trial court denied the motion for new
trial, as amended, on February 7, 2020, and Bonner filed a timely notice of
appeal on February 17, 2020. This case was docketed in this Court to the term
commencing in December 2020 and submitted for a decision on the briefs.
     1. Viewed in the light most favorable to the verdict, the

evidence presented at trial showed the following. In the summer of

2016, Moses was staying at her friend Sakima Grier’s apartment to

help Grier care for her three children. Bonner, who was in a

relationship with Moses and knew Grier, went to visit Moses at the

apartment on the night of June 30.

     The next morning, Grier woke up to get her children ready for

daycare. Grier walked down the hall to her son’s room where Moses

and Bonner were staying to talk to them about their plans for the

day. During their conversation, Grier saw Bonner sitting on the edge

of the bed holding a revolver. Grier told Bonner that she did not

allow guns in the house because her young son would pick things up

and play with them. Grier told Bonner to get rid of the gun.

     Bonner complained that he was tired. He then dumped all of

the bullets out of the revolver into his hand, placed the bullets on

the windowsill, and put the revolver under his pillow. Grier left and

returned to her room. Grier’s four-year-old daughter, who referred




                                 2
to Moses as “Auntie” and to Bonner by his nickname, “Baby,” went

into the room with Moses and Bonner.

     A few minutes after returning to her room, Grier heard a

sound. Moments later, Grier’s daughter ran out of the room where

Moses and Bonner were staying saying, “Baby shot my auntie. Baby

shot my auntie.” Grier put her children in the master bedroom and

went back out into the hallway. Bonner exited the bedroom into the

hallway and grabbed Grier, stating, “I ain’t tried to. It was an

accident. I’m sorry.” Grier entered the room where the couple had

been staying and saw Moses lying in bed bleeding from her jaw.

Bonner left the apartment. Grier called 911 and did not see Bonner

after she placed the call. Grier also noticed that the bullets Bonner

had previously placed on the windowsill were gone.3

     Moses was later pronounced dead at the hospital. Other than

some markings from medical intervention on the body, as well as the

gunshot wound to the left side of her jaw, there were no wounds


     3 Witnesses testified that Bonner and Moses generally had a “good” and
“playful” relationship, and that the two were heard laughing and talking
moments before the shooting.
                                    3
found on Moses’s body. The medical examiner confirmed that the

gunshot wound was fatal.

     There was no sign of a struggle in the bedroom. Police officers

recovered an unspent Winchester brand .38-caliber Special bullet

from under the bed in the bedroom. Bonner, who was not at the

scene when the police arrived, turned himself in on July 2. No gun

was ever recovered.

     At trial, a firearms examiner testified that another .38-caliber

bullet was recovered during Moses’s autopsy. That bullet was tested

and found to be consistent with having been fired from a revolver.

The firearms examiner further testified that there are two types of

revolvers: single-action and double-action. A single-action revolver

requires the hammer to be physically pulled back in order to fire and

has a three-pound trigger weight. A double-action does not require

the hammer to be physically pulled back, but requires seven to ten

pounds of pressure to pull the trigger, and the trigger has to be

pulled back farther and held back in order for the hammer to fall

forward and cause the gun to fire. Thus, the revolver used to shoot

                                 4
Moses either required force to pull the hammer back as a separate

preparatory act before firing, or it required a greater degree of force

against the trigger to both draw the hammer and discharge the

weapon.

     Grier also testified that the gun she saw Bonner holding was

rusty. The firearms examiner testified that while a revolver’s rusty

condition could impact its functionality or internal safeties, the rust

would not increase the likelihood of the gun firing accidentally. If

anything, rust could cause the gun to not work at all.

     2. Bonner argues that the evidence presented at his trial was

legally insufficient to support his conviction because the State failed

to prove that he possessed the requisite intent to commit the offense

of aggravated assault with a deadly weapon, which was the

predicate offense for his felony murder conviction. See Holliman v.

State, 257 Ga. 209, 210 (1) (356 SE2d 886) (1987) (“Felony murder .

. . require[s] that the defendant possess the requisite criminal intent

to commit the underlying felony.”). We disagree.




                                  5
     OCGA § 16-5-1 (c) provides that “[a] person commits the offense

of murder when, in the commission of a felony, he or she causes the

death of another human being irrespective of malice.” OCGA § 16-5-

21 (a) provides, in relevant part, that “[a] person commits the offense

of aggravated assault when he or she assaults . . . [w]ith a deadly

weapon[.]” This offense requires proof of an underlying assault,

which can be shown by evidence of the defendant’s attempt to inflict

a violent injury upon another or intent to do an act that places

another in reasonable apprehension of immediate violent injury. See

OCGA § 16-5-20 (a) (defining assault); see also Guyse v. State, 286

Ga. 574, 576-577 (2) (690 SE2d 406) (2010).

     In reviewing the sufficiency of the evidence as a matter of

constitutional due process, this Court views the evidence in the light

most favorable to the verdict to determine whether any rational trier

of fact could have found the essential elements of the crime beyond

a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). Any conflicts in the evidence




                                  6
are resolved by the jury. See Walker v. State, 296 Ga. 161, 163 (1)

(766 SE2d 28) (2014).

     When viewed in this light, the evidence presented at trial and

summarized above was sufficient to authorize a rational jury to

conclude that Bonner intended to commit an assault against Moses

using a deadly weapon (the revolver) and that Moses died as the

result of being shot by Bonner. Bonner admitted to Grier that he

shot Moses, although he immediately claimed that it was an

accident. However, expert testimony from a firearms examiner

established that the type of gun used to shoot Moses either required

force to pull the hammer back as a separate preparatory act before

firing or required a greater degree of force against the trigger to both

draw the hammer back and discharge the weapon. Bonner fled

immediately following the shooting, and the police never recovered

the gun. Moments before the shooting, Bonner had unloaded the

bullets from his gun and placed them on the windowsill after Grier

asked him not to have a gun in the apartment, but the bullets were

gone from the windowsill after the shooting. From this evidence, the

                                   7
jury could reasonably infer that Bonner reloaded the gun and then

shot Moses. Accordingly, the jury was free to reject Bonner’s

statement to Grier that the shooting was “an accident.” See Eberhart

v. State, 307 Ga. 254, 262 (2) (a) (835 SE2d 192) (2019). The evidence

was thus sufficient to support the jury’s determination that Bonner

committed an aggravated assault against Moses with a deadly

weapon resulting in Moses’s death, as charged in the indictment.

Accordingly, the evidence was sufficient to support Bonner’s

conviction for felony murder predicated on the aggravated assault.

See Jackson, 443 U. S. at 319 (III) (B); see also Vega v. State, 285

Ga. 32, 33 (1) (673 SE2d 223) (2009) (“’It was for the jury to

determine the credibility of the witnesses and to resolve any

conflicts or inconsistencies in the evidence.’” (citation omitted));

Atkins v. State, 310 Ga. 246, 248-249 (1) (850 SE2d 103) (2020).

Therefore, this enumeration fails.

     3. Bonner next argues that the trial court erred in failing to

instruct the jury on accident. We disagree.




                                  8
     Under Georgia law, in order to warrant a jury instruction on

the defense of “accident,” more must be shown than simply an

unintended or undesirable outcome. There must also be evidence of

an absence of criminal intent or negligence. See OCGA § 16-2-2 (“A

person shall not be found guilty of any crime committed by

misfortune or accident where it satisfactorily appears there was no

criminal   scheme    or   undertaking,    intention,   or   criminal

negligence.”); see also Kellam v. State, 298 Ga. 520, 523 (2) (783

SE2d 117) (2016) (“[I]n order to claim accident, it must be

established a defendant acted without criminal intent, was not

engaged in a criminal scheme, and was not criminally negligent, i.e.,

did not act in a manner showing an utter disregard for the safety of

others who might reasonably be expected to be injured thereby.”

(citation and punctuation omitted)). The evidence justifying the

accident defense instruction need only be “slight,” and “whether the

evidence presented is sufficient to authorize a charge is a question

of law.” Wilson v. State, 279 Ga. 104, 105 (2) (610 SE2d 66) (2005).




                                  9
     Immediately following the shooting, Bonner exclaimed to

Grier, “I ain’t tried to. It was an accident.” In his brief on appeal,

Bonner argues that these statements and other evidence about the

shooting create the slight evidence needed to justify giving an

instruction on accident. Conclusory “[c]laims by a defendant that he

‘didn’t mean to do it’ and ‘it was an accident’ are insufficient without

more to authorize a charge on accident.” Mills v. State, 287 Ga. 828,

832 (4) (700 SE2d 544) (2010) (citing McDade v. State, 270 Ga. 654,

656 (5) (513 SE2d 733) (1999)). Thus, there must be some other

evidence showing that the shooting occurred in the “absence of a

criminal scheme, undertaking, intention, or criminal negligence” to

authorize a jury instruction on accident. OCGA § 16-2-2; see also

Wainwright v. State, 305 Ga. 63, 71 (5) (a) (823 SE2d 749) (2019)

(explaining that when the defendant acts with criminal intent or

criminal negligence, a charge on accident is not warranted).

     Other than Bonner’s conclusory statement to Grier, no other

evidence at trial suggested that Bonner’s shooting of Moses was

accidental. Bonner points to evidence that his gun was rusty, but

                                  10
there was no evidence that the gun malfunctioned and fired

accidentally as the result of rust. Moreover, the firearms examiner

testified that rust could, at most, prevent a gun from firing (rather

than causing it to fire accidentally).

     Bonner also notes that there was evidence that he was tired on

the morning of the shooting, that he and Moses had a “good” and

“playful” relationship, and that they were heard laughing and

talking moments before the shooting. However, such evidence gave

no indication of how the shooting of Moses actually occurred. By

contrast, the State presented evidence that Bonner had placed all of

the bullets from his gun on the windowsill when he was confronted

by Grier about having a gun in her apartment. He would thus have

had to later reload at least one round of ammunition into his gun

before shooting Moses. The evidence also showed that Moses was

shot in the jaw and that, depending on the type of revolver he had,

Bonner would have had to either pull the gun’s hammer back before

firing or apply a greater degree of force to pull the trigger and fire.

None of that evidence suggested that Bonner shot Moses

                                  11
accidentally. To the contrary, such evidence suggests that Bonner

acted with at least criminal negligence, which negates his ability to

avail himself of the defense of accident. See New v. State, 260 Ga.

441, 442 (1) (396 SE2d 486) (1990) (“[A]iming a gun at someone’s

face is an utter disregard for the safety of that person and

constitutes criminal negligence. Therefore, according to OCGA § 16-

2-2, the defense of accident is inapplicable.”). Because an instruction

on the law of accident was therefore not authorized by the evidence

presented at trial, the trial court did not err by refusing to give it.

See Campbell v. State, 263 Ga. 824, 825 (3) (440 SE2d 5) (1994)

(“[U]nless there was evidence to authorize a finding that the fatal

shot had been fired without any ‘criminal scheme or undertaking,

intention, or criminal negligence’ on the part of appellant, the trial

court correctly refused to give a charge on the defense of accident.”).

Accordingly, this enumeration of error fails.

     Judgment affirmed. All the Justices concur.




                                  12